                                UNITED STATES DISTRICT COURT

                                   DISTRICT OF CONNECTICUT


BENNIE GRAY, Jr.,                  :
     Plaintiff,                    :
                                   :
     v.                            :                   Case No. 3:18cv1402(KAD)
                                   :
OFFICER BRIDGET NORDSTROM, ET AL., :
     Defendants.                   :


                                    INITIAL REVIEW ORDER

Preliminary Statement

           The plaintiff, Bennie Gray, Jr. (“Gray”), is currently incarcerated at Corrigan-Radgowski

Correctional Institution. He filed the instant complaint under 42 U.S.C. § 1983 against Groton

Police Officers Bridget Nordstrom and Emery, Norwich Parole Officer Belval, Groton Police

Chief John Doe and Norwich District Parole Manager John Doe. Gray challenges the September

5, 2017 search of a car in which he was a passenger, the seizure of evidence from the car, his

arrest on drug possession charges and his remand to the custody of the Connecticut Department

of Correction for a parole violation. For the reasons set forth below, the complaint is dismissed

in part.

Standard of Review

           Pursuant to 28 U.S.C. § 1915A(b), the court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. Rule 8 of the Federal Rules of
Civil Procedure requires that a complaint contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        Although detailed allegations are not required, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when a plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). A complaint that

includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of a cause of

action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts still have an obligation to interpret “a pro se complaint liberally,” the complaint

must include sufficient factual allegations to meet the standard of facial plausibility. See Harris

v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

Allegations

        In the second week of August 2017, Gray participated in a scheduled parole meeting in

New Britain with his Parole Officer, Ms. Lindley. See Compl. at 2 ¶ 11. Gray was in the process

of trying to change his sponsor.1 Ms. Lindley directed Gray to report to her at the New Britain


        1   Although not necessary to his constitutional claims, Gray includes significant detail regarding these
efforts. He alleges that he informed Ms. Lindley that he wanted to “change [his] sponsor[]” from his wife, who lived
in New Britain, to his aunt, Debra Carter, who lived in Groton, Connecticut, because he did not have a good
relationship with his wife. See id. At some point after this meeting, Gray sent an application to the Norwich Region
of Parole Office seeking to change his sponsor. See id. After receiving the application, someone from the Norwich
Region of Parole Office sent parole officers to Debra Carter’s home in Groton to find Gray and to inform Ms. Carter
that the Parole office would not be approving her as Mr. Gray’s new sponsor. See id. ¶ 12. Gray does not allege
that he was present at his Aunt’s home during the visit by Norwich parole officers. See id. On August 29, 2017,
after learning that the Norwich Region of Parole Office would not be approving Ms. Carter as Gray’s new sponsor,
Ms. Lindley asked Gray to submit the name of another individual who could act as his new sponsor. See id. ¶ 13.
Gray provided Ms. Lindley with a new sponsor by the name of Sherry Slaughter. See id. Ms. Slaughter lived in
                                                         2
Parole office on September 5, 2017. See id. at 2 ¶ 13. Gray was driven to the meeting with Ms.

Lindley by Bobby Jo Viger (“Viger”). See id. at 3 ¶ 18. When Gray entered the office, Ms.

Lindley placed him in handcuffs because his original sponsor no longer wanted to be his sponsor

and because the Hartford Police Department had received a report that an individual “with the

same name as Gray was seen in the city with a gun.” See id. ¶¶ 15-16. Within a few minutes of

placing Gray in handcuffs, Ms. Lindley learned that officers had taken the individual who had

been seen with a gun into custody. See id. ¶ 16. She immediately released Gray to return to Ms.

Slaughter’s home in Groton and informed Gray that Norwich parole officers would be visiting

Ms. Slaughter’s home. See id.

        New Britain parole officers searched Viger’s vehicle while he was inside the parole

office with Ms. Lindley. See id. ¶ 17. The search revealed no illegal items. See id. Viger drove

Gray to Manchester Community College to retrieve some paperwork and then picked up Rachel

Mead (“Mead”) in Willimantic. See id. ¶ 18 & at 4 ¶ 27. Viger drove Mead and Gray from

Willimantic to Groton. See id. When Gray entered Groton, he called Zachary T. Steward to

arrange a meeting to collect money that Steward owed to him. See id. at 3 ¶¶ 19-20. Steward

agreed to meet Gray at a Walgreen’s store located near Ms. Slaughter’s address on Long Hill

Road in Groton. See id. ¶ 20.

        Upon arriving at the Walgreen’s, several plainclothes police officers, including Groton

Police Officers Nordstrom and Emery, and Norwich Parole Officer Belval ran towards Gray’s

vehicle. See id. ¶ 21 & at 5 ¶ 37. The officers removed Gray, Viger and Mead from the vehicle.


Groton, Connecticut. See id. At some point, Ms. Lindley informed Gray that it would be permissible for him to stay
with Sherry Slaughter and that Norwich parole officers would visit Ms. Slaughter’s address in order to complete the
process required to switch Gray’s sponsor from his wife to Ms. Slaughter. See id. at 3 ¶ 15.

                                                        3
See id. at 3 ¶ 21. Officers at the scene, pat-searched Gray, Mead and Viger. See id. ¶¶ 21-22.

The searches revealed no illegal items. See id. Officers placed Gray, Viger and Mead under

investigatory detention. See id. ¶ 21 & at 7 ¶ 48. Officer Nordstrom then entered Viger’s

vehicle without permission and placed a brown bag containing narcotics under the driver’s seat.

See id. at 4 ¶ 23. Norwich Parole Officer Belval immediately remanded Gray into custody on

the charge of possession of narcotics. See id. Officers at the scene did not charge Viger or

Mead with a criminal offense in connection with the narcotics which Officer Nordstrom had

planted in Viger’s vehicle. See id. ¶ 25.

          The police report documenting the incident included allegations that on September 5,

2017, Gray had traveled to his family’s home on Brandegee Avenue in Groton to pick up

narcotics and then traveled to Long Hill Road in Groton to sell the narcotics. See id. ¶ 26. The

report also included a statement that prior to Gray’s arrest, the New Britain Parole Office had

notified the Groton Police Department that Gray was travelling in a vehicle driven by Viger. See

id. The Groton Town Police Northeastern Task Force also known as the Regional Community

Enforcement Task Force (“Task Force”) had coordinated the drug transaction involving Gray.

See id.

          In connection with his arrest for the offense of possession of narcotics, Gray moved for a

speedy trial and provided the court or the prosecutor with the GPS information from his cellular

phone which documented the routes and stops that Viger’s vehicle had made after leaving the

New Britain Parole Office with Gray as a passenger. See id. ¶ 27. The State of Connecticut

“entered a Nolle” dismissing the criminal charge against Gray because the State “did not want to

disclose its confidential informant.” See id. ¶ 29 & at 7 ¶ 48.


                                                   4
       The Board of Parole initiated a hearing to revoke Gray’s release on parole because he had

been arrested on a charge of drug possession. See id. ¶¶ 23, 30. At Gray’s revocation hearing,

the Board of Parole found Gray guilty of violating a condition of his parole and revoked his term

of parole. See id. ¶ 30. The Board of Parole “sanctioned” Gray to serve six months of

imprisonment prior to re-releasing him on parole. See id. ¶ 31. Gray “grieved Parole’s decision,

but Parole refused to answer his grievance.” See id.

Discussion

       Gray asserts the following claims: a violation of his Fourth Amendment rights, a

violation of the separation of powers doctrine embodied in the United States Constitution,

deliberate indifference and negligence. See id. at 4-7. He sues the Groton Police Chief and the

Norwich District Parole Manager in their individual and official capacities and sues Groton

Police Officers Bridget Nordstrom and Emery and Norwich Parole Officer Belval in their

individual capacities only. See id. at 1-2.

       Fourth Amendment Claims

       Gray challenges his removal from the vehicle in which he was riding at Walgreens, the

search of his person, the search of the vehicle, the seizure of evidence from that vehicle and his

false arrest resulting therefrom.

       The Fourth Amendment to the United States Constitution states that “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable searches

and seizures, shall not be violated.” U.S. Const. amend. IV.

       Generally, a police officer must obtain a warrant from a judicial officer before conducting

a search or a seizure. See California v. Carney, 471 U.S. 386, 390 (1985); New York v. Belton,


                                                 5
453 U.S. 454, 457 (1981). Although a police officer's “temporary detention of a person ... [after]

stop[ping] her vehicle ... constitutes a seizure for Fourth Amendment purposes, and thus must not

be unreasonable,” see Gilles v. Repicky, 511 F.3d 239, 244–45 (2d Cir. 2007) (citing Whren v.

United States, 517 U.S. 806, 809–10 (1996)), officers may stop and detain a motorist when they

have “at least articulable and reasonable suspicion ... that either the vehicle or an occupant is ...

subject to seizure for violation of law.” Delaware v. Prouse, 440 U.S. 648, 663 (1979). “[A]

police officer may as a matter of course, order” a passenger or a driver out of “a lawfully stopped

car.” Maryland v. Wilson, 519 U.S. 408, 410 (1997) (citing Pennsylvania v. Mimms, 434 U.S.

106, 108–09 (1977) (per curiam)).

       Gray alleges that Police Officers Nordstrom and Emery and Parole Officer Belval did not

have reasonable suspicion that he or the vehicle that he had been riding in contained illegal

contraband or evidence of criminal conduct. In fact, he alleges that the narcotics were planted in

the car by Officer Nordstrom after the vehicle was stopped and all occupants removed. Gray also

alleges that the officers conducted a pat search of his body after he exited the vehicle. Gray has

stated a plausible Fourth Amendment search and seizure claim regarding his removal from the

vehicle and the search of his person at the scene. This claim will proceed against Police Officers

Nordstrom and Emery and Parole Officer Belval in their individual capacities.

       However, a party claiming that his Fourth Amendment rights were violated by a vehicle

search “must show that he had an expectation of privacy in the invaded place and that the

expectation was legitimate, one that society is prepared to recognize as reasonable.” United

States v. Osorio, 949 F.2d 38, 40 (2d Cir. 1991). Gray does not allege that he had a possessory

interest in the vehicle that Officer Nordstrom searched or in the item that she seized. Nor does


                                                   6
he allege that he had an expectation of privacy in the area under the driver’s seat. Thus, Officer

Nordstrom’s search of the vehicle driven by Viger does not implicate Gray’s Fourth Amendment

privacy rights. See Rakas v. Illinois, 439 U.S. 128, 148 (1978) (holding that passengers who

“asserted neither a property nor a possessory interest in the automobile” searched “nor an interest

in the property seize” and who failed to show that “they had any legitimate expectation of

privacy in the glove compartment or area under the seat of the car in which they were merely

passengers[,]” were not entitled to challenge the search of those areas of the vehicle from which

the incriminating evidence was seized under the Fourth Amendment); United States v. Mikelic,

No. 3:10-CR-132 CFD, 2011 WL 1837844, at *4 (D. Conn. May 11, 2011) (“Mikelic does not

have a reasonable expectation of privacy in the rental car and, thus, does not have standing to

challenge the search of the car itself.”) Thus, the Fourth Amendment claim arising out of the

search of the vehicle in which Gray was merely a passenger is dismissed. See 28 U.S.C. §

1915A(b)(1).

       Gray also asserts that Officers Nordstrom, Emery and Belval subjected him to a

warrantless arrest based on narcotics that Nordstrom planted in the car in which he was a

passenger. He states that the State of Connecticut subsequently entered a nolle and dismissed all

charges against him.

       False arrest claims brought pursuant to section 1983 as violations of the Fourth

Amendment’s right “to be free from unreasonable seizures, are substantially the same as claims

for false arrest . . . under state law.” Jocks v. Tavernier, 316 F.3d 128, 134 (2d Cir. 2003)

(internal quotation marks and citations omitted). In a section 1983 action, the elements of claims

for false arrest are controlled by state law. See Davis v. Rodriguez, 364 F.3d 424, 433 (2d Cir.


                                                 7
2004). Connecticut law defines false arrest or false imprisonment as “the unlawful restraint by

one person of the physical liberty of another.’” Russo v. City of Bridgeport, 479 F.3d 196, 204

(2d Cir. 2007) (internal quotation marks and citation omitted). In addition, to state a

constitutional violation, a plaintiff must also demonstrate “an unreasonable deprivation of liberty

in violation of the Fourth Amendment.” See Walker v. Sankhi, 494 F. App’x. 140, 142 (2d Cir.

2012).

         A law enforcement official violates the Fourth Amendment's protections if he or she

arrests someone without probable cause. See Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996).

Conversely, “probable cause is an absolute defense to a false arrest claim.” Stansbury v.

Wertman, 721 F.3d 84, 89 (2d Cir. 2013) (quoting Torraco v. Port Auth. of N.Y. & N.J., 615 F.3d

129, 139 (2d Cir. 2010)). The Second Circuit has observed that “federal and Connecticut law are

identical in holding that probable cause to arrest exists when police officers have ‘knowledge or

reasonably trustworthy information of facts and circumstances that are sufficient to warrant a

person of reasonable caution in the belief that the person to be arrested has committed or is

committing a crime.’” Walczyk v. Rio, 496 F.3d 139, 156 (2d Cir. 2007) (quoting Weyant, 101

F.3d at 852 and citing State v. James, 261 Conn. 395, 415, 802 A.2d 820, 833 (2002).

         Gray alleges that neither Officer Nordstrom, Officer Emery, nor Parole Officer Belval

had probable cause to believe that he had committed or was in the process of committing a crime

because Officer Nordstrom planted the narcotics in the vehicle after the stop. Gray has stated a

plausible Fourth Amendment false arrest claim. This claim will proceed against Officers

Nordstrom, Emery and Belval in their individual capacities.

         Separation of Powers Claim


                                                 8
       Gray contends that the Connecticut Constitution “places responsibility for investigation

and prosecution of crimes solely within the executive department” and that parole officers act as

an arm of the judiciary and under the “auspices of the judicial branch in requiring [him] to

submit to conditions of parole” rather than as an arm of the “police or prosecution.” Gray

contends that the Task Force, which is comprised of police officers from various town or city

police departments and the New London’s State’s Attorney Office, is part of the executive

department of the State of Connecticut. Thus, by permitting Parole Officer Belval to be part of

the Task Force on September 5, 2017, the Task force assumed a power, supervision of parole,

which is exclusively within the judicial branch. He contends that the conduct of the Task Force

in stopping the vehicle he was riding in, searching him and seizing evidence from the vehicle

violated the separation of powers doctrine of the United States Constitution. Even if the

separation of powers doctrine provided for a private right of action, this claim fails.

       As a preliminary matter, community oversight of paroled offenders is provided by the

Parole and Community Services Division of the Department of Correction. See Conn. Gen. Stat.

§ 18-81 (“The commissioner [of the Department of Correction] shall be responsible for the

supervision of persons released on parole by the Board of Pardons and Paroles.”); Conn. Gen.

Stat. § 54-124a(g) (“The Department of Correction shall be responsible for the supervision of

any person transferred to the jurisdiction of the Board of Pardons and Paroles during such

person's period of parole or special parole.”). Parole Officer Belval is employed by the Parole

and Community Services Division of the Department of Correction. The Department of

Correction is part of the executive branch. See Conn. Gen. Stat. 4-38c. Accordingly, Gray’s

characterization of the Norwich Parole Office as an arm or part of the judicial branch is simply


                                                  9
wrong and his separation of powers argument necessarily fails as a result.

       Furthermore, the separation of powers doctrine, as embodied in the federal Constitution,

is not binding on state or municipal governments. See Whalen v. United States, 445 U.S. 684,

689 n.4 (1980) (citing Dreyer v. Illinois, 187 U.S. 71, 84 (1902) (“Whether the legislative,

executive, and judicial powers of a state shall be kept altogether distinct and separate, or whether

persons or collections of persons belonging to one department may, in respect to some matters,

exert powers which, strictly speaking, pertain to another department of government, is for the

determination of the state.”)); De La Garza v. Lantz, No. 308CV15(JBA), 2010 WL 2825818, at

*2 (D. Conn. July 15, 2010) (noting that “[e]ven if there existed in law an individual right to be

free from a separation-of-powers violation, which there is not, the facts of this case simply

cannot show any violation of the separation of powers. . . . [b]ecause, as the Supreme Court

has explained, “the separation-of-powers principles that the Constitution imposes upon the

Federal Government do not apply against the States”) (citations omitted).

       Thus, the claims based on violations of the separation of powers doctrine, as embodied in

the United States Constitution, are dismissed as lacking any arguable legal basis. See 28 U.S.C.

§ 1915A(b)(1).

       Groton Police Chief - Deliberate Indifference

       Gray alleges that the Groton Chief of Police was deliberately indifferent because he

should have known that the Task Force had adopted a policy of including both police officers

and parole officers as its members and had permitted its members to make unconstitutional stops,

searches and seizures. This claim derives from the Plaintiff’s claim that this practice violates the

separation of powers doctrine. For the reasons set forth above, this claim is dismissed.


                                                 10
       State Law Negligent Supervision Claim

       Gray claims that the Groton Chief of Police was negligent in supervising Officer

Nordstrom on September 5, 2017 because she was able to plant narcotics in the car without

detection and because there was no regulation or ordinance requiring Task Force officers to wear

body cameras during the detention and arrest of individuals.

       To recover on a negligent supervision claim under Connecticut law, “plaintiff must plead

and prove that [he or] she suffered an injury due to the defendant’s failure to supervise an

employee whom the defendant had [a] duty to supervise.” Brooks v. Sweeney, 299 Conn. 196,

209 n.12, 9 A.3d 347, 355 n.12 (2010) (citing Roberts v. Circuit–Wise, Inc., 142 F. Supp. 2d 211,

214 (D. Conn. 2001)). “A defendant does not owe a duty of care to protect a plaintiff from

another employee's tortious acts unless the defendant knew or reasonably should have known of

the employee's propensity to engage in that type of tortious conduct.” Roberts, 142 F. Supp. 2d

at 214 (citing Shanks v. Walker, 116 F. Supp. 2d 311, 314 (D. Conn. 2000)).

       Gray includes no factual allegations which support the inference that the Groton Police

Chief knew or reasonably should have known of the Task Force Officers’ propensity to plant

evidence and manufacture false arrests.

       Similarly, Gray alleges negligence by the Norwich District Parole Manager for negligent

supervision of Parole Officer Belval for allowing PO Belval to “assume a role as a member of

the” Task Force in “direct conflict with his mission as a parole officer.” These conclusory

allegations, even if they stated a negligent supervision claim, which they do not, are insufficient

as a matter of law. See, e.g. Leniart v. Bundy, No. 3:09-CV-9 CFD, 2011 WL 4452186, at *8 (D.

Conn. Sept. 26, 2011) (“When a parole officer learns of the possibility that a parolee has violated


                                                 11
the conditions of his parole, the parole officer has a duty to investigate.”) (citations omitted);

State of Connecticut Department of Correction Administrative Directive 11.3(4)(B) (“All parole

officers are designated as persons authorized to supervise offenders and to request, serve, and

execute remand to actual custody orders. . . .”).2

       The negligent supervision claims against the Groton Police Chief and the Norwich

District Parole Manager are dismissed. See 28 U.S.C. § 1915A(b)(1).

Prayer for Relief

       Gray seeks a variety of both declaratory and injunctive relief in addition to compensatory

damages. The court leaves to a future date the question of whether the declaratory or injunctive

relief sought is available to the Plaintiff under the circumstances of this case.

ORDERS

       The court enters the following orders:

       (1)     The Fourth Amendment claims related to Gray’s detention, search of his person

and false arrest on September 5, 2017 will proceed against Groton Police Officers Bridget

Nordstrom and Emery and Norwich Parole Officer Belval in their individual capacities. The

federal and state law claims against John Doe Groton Police Chief and John Doe Norwich

District Parole Manager in their individual and official capacities are DISMISSED pursuant to

28 U.S.C. § 1915A(b)(1).

       (2)     Within twenty-one (21) days of this Order, the Clerk shall mail: a waiver of

service of process request packet, including a copy of the complaint and its exhibits and this



       2   Administrative Directive 11.1 Parole and Community Services and 11.3 Remand of
Offenders to Actual Custody (last updated 1/31/2009) are available at
http://portal.ct.gov/DOC/AD/AD-Chapter-11 (last visited May 12, 2019).
                                                12
order to each of the following defendants in his individual capacity at the Groton Police

Department, 68 Long Point Road, Groton, Connecticut 06340: Officer Bridget Nordstrom and

Officer Emery. The Clerk shall mail: a waiver of service of process request packet, including a

copy of the complaint and this order to Parole Officer Belval in his individual capacity at the

Norwich Parole and Community Services Office, 2-6 Cliff Street, Norwich, Connecticut 06360.

        (3)    Defendants Nordstrom, Emery and Belval shall file their response to the

complaint, either an answer or motion to dismiss, within sixty (60) days from the date the notice

of lawsuit and waiver of service of summons forms are mailed to them. If the defendants choose

to file an answer, they shall admit or deny the allegations and respond to the cognizable claims

recited above. They may also include any and all additional defenses permitted by the Federal

Rules

        (4)    Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within six months (180 days) from the date of this order. Discovery requests need not

be filed with the court.

        (5)    All motions for summary judgment shall be filed within seven months (210 days)

from the date of this order.

        (6)    The Clerk shall send a courtesy copy of the complaint and this order to the

Connecticut Attorney General and the Department of Correction Legal Affairs Unit.

        SO ORDERED at Bridgeport, Connecticut this 21st day of May, 2019.

                                              _____________________________
                                              Kari A. Dooley
                                              United States District Judge




                                                13
